Wrarsnow, J.
When Mead brought his action of replevin in the Michigan court he undoubtedly submitted himself to the provisions of the laws of Michigan governing such an action, and stipulated, in legal effect, that .they should bind him and his personal representatives. If, by the terms of the law of Michigan, the judgment rendered in the action in question December 11, 1897, was binding and conclusive upon the question of Mead’s rights in the property replev-ied, notwithstanding his previous death, then the plaintiff’s claim here was properly allowed, irrespective of other questions discussed.
The statute of Michigan, at the time the replevin action was brought, and at the time the judgment therein was rendered, provided (How. Ann. Stats. 1882, sec. 7414):
“In all actions of replevin,- . . when the sole plaintiff shall die during the pendency of the suit, it shall be sufficient for the defendant or defendants, as the case may be, to notify the surety or sureties in the replevin . . bond, to appear and prosecute the suit, and if he or they shall fail so to do within such time as the court shall direct, then his or their appearance may be entered by the defendant or defendants, and thereupon the cause shall be proceeded in to judgment and execution, in like manner, and with like effect, as though the same had been originally commenced in the name of such surety or sureties.”
We have no similar provision in this state, nor have we found or been referred to any decisions in Michigan throwing light upon its proper construction. We know of no legal reason, however, which would prevent the legislature from providing that a replevin action should proceed after death of the so'le plaintiff, the plaintiff’s rights being represented and protected by the sureties upon the bond, and the *252judgment rendered becoming conclusive upon the rights of the original parties plaintiff as well as defendant. If such be the meaning of this section, then the claimants here must recover, because the provisions of this section were fully'complied with. That such is its meaning we cannot ■doubt. It provides that sureties shall appear and prosecute the suit, and that the cause shall be proceeded in to judgment and execution. It is not another suit or cause which proceeds to judgment, but the suit or cause which the plaintiff commenced. Manifestly, it is the plaintiff’s right to the property which is to be tried, not the sureties’, for they have none. If the plaintiff’s right be shown to be good, and a recovery had, it cannot be doubted but that the defendants will be boimd by the result; and conversely it must follow that, if the defendants defeat the plaintiff’s alleged right, the result must be equally binding on those now representing that right; otherwise, the trial would be merely the trial of a moot question, and the personal representatives of the deceased plaintiff could litigate the whole question over again at any time, whatever the result of the trial under sec. 7414.
The only clause in the section which throws doubt on this construction is the last clause, providing that the cause shall proceed to the end with like effect as though originally commenced in the name of the sureties. It seems very apparent that this language is at least inaccurate. The sureties have no title to the property in dispute, and do not claim to have any. Had the suit been commenced by them-originally, they could never have recovered. They must prosecute it as representatives of and in the right of the deceased plaintiff if they prosecute at all. This is the only view which gives reason to the section, and we think this last clause must be construed as meaning that the suit is to proceed in the name of the sureties in like manner and with the same effect as if the sureties were in fact the original plaintiffs and possessed the plaintiff’s rights.
*253So construing the Michigan statute, it is evident that the-estate of Mead was represented in the replevin action by the sureties upon the bond, and that therefore the judgment against the sureties bound the estate; and the plaintiffs here, being the owners of that judgment, were entitled to have the claim allowed against the estate because th& matter was res adjudicate,t.
By the Gourt.— Judgment affirmed.